DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence dated September 30, 2020.
	Claims 1-10 are pending and have been examined.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception – a mental process, a judgement or observation-without a practical application or significantly more.  
This rejection follows the most recent MPEP revision (June 2020).  
	As described in MPEP § 2106, subsection III, Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? Like the other steps in the eligibility analysis, evaluation of this step should be made after determining what applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation (BRI). 
	Per Applicant's claims, 
Claims 1-10 are a method, which is a process.
Therefore, Applicant's claims are directed to statutory subject matter.  
However, determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.  MPEP 2106.04.
Step 2A, Prong One asks: Does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.  See MPEP 2106.04(II)(A)(1).
The abstract idea of claim(s) 1 is defined as:
A method for locating real estate for purchase, the method comprising: a) providing a maximum possible monthly real estate expenditure for a user; b) providing a database of real estate listings including location and asking price, c) providing mortgage information including mortgage provider, mortgage interest rate, mortgage term, mortgage type, and any associated fees, d) defining a desired geographic location; e) identifying real estate being offered for sale within the desired geographical location, f) computing the monthly mortgage cost for each real estate property being offered within the desired geographical area; g) comparing the monthly mortgage cost for each real estate offering within the desired geographical area with the maximum possible monthly real estate expenditure for the user; and h) displaying to the user each real estate offering within the desired geographical area which has a monthly mortgage cost less than or equal to the user's maximum possible monthly real estate expenditure.
The abstract idea of claim(s) 5 is defined as:
A method for locating real estate for purchase, the method comprising: a) providing a maximum possible monthly real estate expenditure for a user; b) providing a database of real estate listings including location and asking price, c) providing mortgage information including mortgage provider, mortgage interest rate, mortgage term, mortgage type, and any associated fees, d) providing real estate tax information for real properties, the real estate tax information including real property location and associated real estate tax; e) defining a desired geographic location; f) identifying real estate being offered for sale within the desired geographical location, g) computing the monthly mortgage cost for each real estate property being offered within the desired geographical area; h) computing the real estate tax for each real estate property being offered for sale within the desired geographical location; i) computing a monthly allocation of the real estate tax for each real estate property being offered within the desired geographical area; j) computing a monthly cost of ownership for each real estate property being offered within the desired geographical location, the monthly cost of ownership including the monthly allocation of the real estate tax and the monthly mortgage cost; and k) comparing the monthly cost of ownership for each real estate offering within the desired geographical area with the maximum possible monthly real estate expenditure for the user; and l) displaying to the user each real estate offering within the desired geographical area which has a monthly cost of ownership less than or equal to the user's maximum possible monthly real estate expenditure.
The abstract idea steps recited in claims 1 and 5 are those which could be performed mentally, including with pen and paper.  As explained in MPEP 2106.04(a)(2):
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).

	The abstract idea in claims 1 and 5 can be performed mentally as follows:
	Information can be provided mentally on paper.  This includes databases (tables), tax information, etc.  Geographic locations can be defined mentally by choosing one, and computing can be done mentally because the original and reasonable definition of computing is calculating formulaically.  Then data can be compared mentally.  Finally, information can be displayed on paper.  
Therefore, under a broadest reasonable interpretation, one could perform the steps, as identified in claims 1 and 5 above, mentally, which makes it a mental process.  
Prong Two asks: Does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).  See MPEP 2106.04(II)(A)(1).
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool.  In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application.  Therefore, according to the MPEP, this is not solely limited to computers but includes other technology that, recited in an equivalent to "apply it," is a mere instruction to perform the abstract idea on that technology.  
Claim 1 recites no additional elements, nor does claim 5.  
Therefore, because there are no additional elements, there is no practical application of an abstract idea.  
Nor in Step 2B is there significantly more than an abstract idea because there are no additional elements.  
The dependent claims further define the abstract idea of further real estate information limitations. 
Therefore, claims 1-10 are rejected under 35 USC 101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, xxx is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lomas, US PGPUB 2015/0332371 A1 ("Lomas").
	Per claim 1, Lomas teaches a method for locating real estate for purchase, the method comprising: a) providing a maximum possible monthly real estate expenditure for a user in par 0441: " The purchaser data used by the processor 12 is received from the purchaser database 16 and/or from information generated by a user operating the user interface 18. Although the purchaser database 16 is shown as a single database in the embodiment in FIG. 1, the purchaser database may comprise a plurality of databases, and each database may be provided by a different party. For example, the property database 16 may comprise information extracted manually or automatically from documents or digital pages, including reports about the purchaser. There are many potential sources of purchaser data. Examples of sources of purchaser data include, but are not limited to: [0442] information compiled by an advisor to the purchaser; [0443] accounting records relating to the purchaser; [0444] tax return records relating to the purchaser; [0445] information submitted by the purchaser in response to a questionnaire; [0446] information generated by the user interface 18 (described below)."  Then see pars 0451 – 0458: gross annual personal taxable income received by the purchaser; [0452] annual salary sacrifice made by the purchaser; [0453] annual government benefits received by the purchaser; [0454] annual non-taxable received by the purchaser; [0455] annual personal expenses of the purchaser; [0456] annual rental expenses of the purchaser; [0457] total limit on each credit card of the purchaser; [0458] non-property annual investment expenses of the purchaser.
b) providing a database of real estate listings including location and asking price in pars 0342 – 0348: " The property data used by the processor 12 is received from the property database 14. Although the property database 14 is shown as a single database in the embodiment in FIG. 1, the property database may comprise a plurality of databases, and each database may be provided by a different party. For example, the property database 14 may comprise information extracted manually or automatically from documents, including reports about the demographics of an area in which a property is located. There are many potential sources of property data. Examples of sources of property data include, but are not limited to: [0343] data from censuses; [0344] data from real estate agent property; [0345] data from property industry specialists; [0346] data from by local councils; [0347] data about employment; and [0348] data from property developers." 
c) providing mortgage information including mortgage provider, mortgage interest rate, mortgage term, mortgage type, and any associated fees in pars 
0471-0478:  "for each additional mortgage in an existing portfolio of the purchaser, a financier for the additional mortgage; [0472] for each additional mortgage in an existing portfolio of the purchaser, a type of the additional mortgage; [0473] for each mortgage in an existing portfolio of the purchaser, whether the additional mortgage is for a personal or investment purpose; [0474] for each additional mortgage in an existing portfolio of the purchaser, a redraw limit of the additional mortgage; [0475] for each additional mortgage in an existing portfolio of the purchaser, a current balance of the additional mortgage; [0476] for each additional mortgage in an existing portfolio of the purchaser, a current interest rate of the additional mortgage; [0477] for each additional mortgage in an existing portfolio of the purchaser, whether an interest rate for the additional mortgage is fixed or variable; [0478] for each mortgage in an existing portfolio of the purchaser, a date on which a fixed-interest rate period for the additional mortgage ends;"
	d) defining a desired geographic location; e) identifying real estate being offered for sale within the desired geographical location, in pars 0502-0503: " The user's inputs may be included in the purchaser data. Examples of property specifications that the user may input include, but are not limited to: [0503] property location—country, state, region, suburb;"
	f) computing the monthly mortgage cost for each real estate property being offered within the desired geographical area; g) comparing the monthly mortgage cost for each real estate offering within the desired geographical area with the maximum possible monthly real estate expenditure for the user; in par 0533: " For example, if the purchaser data indicates that the purchaser's budget is $1 million, the index generation module 22 may select properties on offer for prices below $1 million (which is the same as excluding properties on offer for at least $1 million) and generate the property compatibility index for those selected properties. Similarly, if the purchaser data indicates that the purchaser should only purchase properties of a particular type, the index generation module 22 may select properties on offer of that type and only generate the property compatibility index for those selected properties. In another example, the index generation module 22 may select properties based on property specifications provided by the user, for example property specifications submitted via the defined-format fields disclosed above, and only generate the property compatibility index for properties that meet the specifications. In this embodiment, the index generation module and the property exclusion module are the same, however in other embodiments they may be distinct."
 and h) displaying to the user each real estate offering within the desired geographical area which has a monthly mortgage cost less than or equal to the user's maximum possible monthly real estate expenditure in par 0533 where the index generation generates a property compatibility index and as taught in par 0341 is shown in a display.  
	Therefore, claim 1 is rejected under 35 USC 102.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lomas, US PGPUB 2015/0332371 A1 ("Lomas") in view of O'Donnell, US PGPUB 2006/0036465 A1 ("O'Donnell").
Per claim 2, Lomas teaches the limitations of claim 1, above.  While Lomas teaches computing for each real estate offering, Lomas does not teach a) computing, for each mortgage provider, the cost for … within the desired geographical area; b) comparing the monthly mortgage cost for each mortgage provider for …. within the desired geographical area with the maximum possible monthly real estate expenditure for the user; and c) displaying to the user … within the desired geographical area which has a monthly mortgage cost less than or equal to the user's maximum possible monthly real estate expenditure for each mortgage provider.
O'Donnell teaches an online interface for loan underwriting.  See abstract.
O'Donnell teaches a) computing, for each mortgage provider, the cost for … within the desired geographical area; b) comparing the monthly mortgage cost for each mortgage provider for …. within the desired geographical area with the maximum possible monthly real estate expenditure for the user; and c) displaying to the user … within the desired geographical area which has a monthly mortgage cost less than or equal to the user's maximum possible monthly real estate expenditure for each mortgage provider in par 068 "Other tools that may be made available to the user, under the Tools section of the Web page in FIG. 13, include a loan program sizer (to see how the different loan programs compare in terms of interest expenses, for example, as applied to the target property), an expense estimator (to see how changing certain expense categories affects the total operating expenses of the target property and in relation to the EGI, expected gross income), and a financial calculator (to determine the loan payment characteristics for the selected loan program, including number of monthly payments, interest rate, and monthly payment)."  The display is taught in par 064: " the example Web page shows a spreadsheet that has a number of items, including rents and other sources of income (1204), expenses (1206, still preferably listed at essentially the same level of detail and sequence of Form 71A), and ending with a number of loan and/or investment figures of merit 1208 (including, in this case, first trust deed debt service, debt coverage ratio, combined debt service, and capitalization expense (CAPEX). These items are listed for, in this example, up to three previous years and are populated automatically by the software based on the previously entered information in the form."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the real estate comparison teaching of Lomas with the mortgage provider data (interest) teaching of O'Donnell because O'Donnell teaches that traditionally an underwriter has to spend considerable time preparing this information and that O'Donnell's invention will save the underwriter time.  See par 027.  Because one would save time in preparing these comparisons, one would be motivated to modify Lomas with O'Donnell.
Per claim 3, Lomas teaches the limitations of claim 1, above.  Lomas does not teach providing real estate tax information for real properties, the real estate tax information including real property location and associated real estate tax; b) computing the real estate tax for each real estate property being offered for sale within the desired geographical location; c) computing a monthly allocation of the real estate tax for each real estate property being offered within the desired geographical area; d) computing the monthly cost of ownership for each real estate property being offered within the desired geographical location, the monthly cost of ownership including the monthly allocation of the real estate tax and the monthly mortgage cost; and e) displaying to the user each real estate offering within the desired geographical area which has a monthly cost of ownership less than or equal to the user's maximum possible monthly real estate expenditure.
O'Donnell teaches providing real estate tax information for real properties, the real estate tax information including real property location and associated real estate tax; b) computing the real estate tax for each real estate property being offered for sale within the desired geographical location; c) computing a monthly allocation of the real estate tax for each real estate property being offered within the desired geographical area; d) computing the monthly cost of ownership for each real estate property being offered within the desired geographical location, the monthly cost of ownership including the monthly allocation of the real estate tax and the monthly mortgage cost; and e) displaying to the user each real estate offering within the desired geographical area which has a monthly cost of ownership less than or equal to the user's maximum possible monthly real estate expenditure in par 065: "The spreadsheet also includes an Appraisal column 1210 which when selected by the user allows the user to manually, or the software to automatically, enter inputs from a received appraisal for the property. This, of course, assumes that a professional appraisal of the target property has now been completed. The categories of particular interest for multi-family properties include gross rents, laundry, storage, vacancy percentage, other concessions, and, for the expenses section, licenses, pest control, maintenance and repairs, cleaning, decorating and paint, pool maintenance, as well as other items. Note that certain items may be highlighted (e.g., shaded in a particular color), indicating that the user should look at those carefully as they will strongly impact the decision of the lender to issue a conditional approval. For this particular example of a multi-family apartment building, the highlighted items are real estate taxes, other taxes, insurance, gas, electricity, water and sewer, trash, gardening, and residential manager apartment allowance. This highlighting of the important items may, of course, change depending on the type of property to be financed. The spreadsheet also includes a Final/Underwriting column 1214. This column 1214 would reflect the adjustments made manually by the user, to determine their effect on the figures of merit 1208."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the real estate comparison teaching of Lomas with the real estate tax teaching of O'Donnell because O'Donnell teaches that traditionally an underwriter has to spend considerable time preparing this information and that O'Donnell's invention will save the underwriter time.  See par 027.  Because one would save time in preparing these comparisons, one would be motivated to modify Lomas with O'Donnell.
Per claim 4, Lomas and O'Donnell teach the limitations of claim 3, above.  Lomas does not teach a) providing utility cost information for real properties, the real estate tax information including real property location and associated utility cost; b) computing the utility cost for each real estate property being offered for sale within the desired geographical location; c) computing a monthly utility cost for each real estate property being offered within the desired geographical area; d) computing a monthly total cost of ownership for each real estate property being offered within the desired geographical location, the monthly cost of ownership including the monthly allocation of the real estate tax, the monthly mortgage cost; and the monthly utility cost. e) displaying to the user each real estate offering within the desired geographical area which has a monthly total cost of ownership less than or equal to the user's maximum possible monthly real estate expenditure.
O'Donnell teaches a) providing utility cost information for real properties, the real estate tax information including real property location and associated utility cost; b) computing the utility cost for each real estate property being offered for sale within the desired geographical location; c) computing a monthly utility cost for each real estate property being offered within the desired geographical area; d) computing a monthly total cost of ownership for each real estate property being offered within the desired geographical location, the monthly cost of ownership including the monthly allocation of the real estate tax, the monthly mortgage cost; and the monthly utility cost. e) displaying to the user each real estate offering within the desired geographical area which has a monthly total cost of ownership less than or equal to the user's maximum possible monthly real estate expenditure in par 070: "Underwriting column 1609 that has the expense cells 1604 formatted according to the lender's internal format. For example, the lender may like to combine several utility line items into one, the Undetailed-Combined Utilities cell 1612. In that case, values for Gas (1614), Electricity (1616), and Trash (1618) taken from the Actual column 1605 would be combined by the software into the single, Combined Utilities cell 1612 in the Final Underwriting column 1609. For comparison, the Actual column 1605 listing the values given by the broker may also be included. Note the spreadsheet already includes an Appraisal column 1607, ready to be used by the lender to insert the appraisal information once received."  And as shown in claim 3 the real estate taxes are taught in par 065.  
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the real estate comparison teaching of Lomas with the real estate tax and utilities teaching of O'Donnell because O'Donnell teaches that traditionally an underwriter has to spend considerable time preparing this information and that O'Donnell's invention will save the underwriter time.  See par 027.  Because one would save time in preparing these comparisons, one would be motivated to modify Lomas with O'Donnell.
	Per claim 5, Lomas teaches  A method for locating real estate for purchase, the method comprising: a) providing a maximum possible monthly real estate expenditure for a user; in par 0441: " The purchaser data used by the processor 12 is received from the purchaser database 16 and/or from information generated by a user operating the user interface 18. Although the purchaser database 16 is shown as a single database in the embodiment in FIG. 1, the purchaser database may comprise a plurality of databases, and each database may be provided by a different party. For example, the property database 16 may comprise information extracted manually or automatically from documents or digital pages, including reports about the purchaser. There are many potential sources of purchaser data. Examples of sources of purchaser data include, but are not limited to: [0442] information compiled by an advisor to the purchaser; [0443] accounting records relating to the purchaser; [0444] tax return records relating to the purchaser; [0445] information submitted by the purchaser in response to a questionnaire; [0446] information generated by the user interface 18 (described below)."  Then see pars 0451 – 0458: gross annual personal taxable income received by the purchaser; [0452] annual salary sacrifice made by the purchaser; [0453] annual government benefits received by the purchaser; [0454] annual non-taxable received by the purchaser; [0455] annual personal expenses of the purchaser; [0456] annual rental expenses of the purchaser; [0457] total limit on each credit card of the purchaser; [0458] non-property annual investment expenses of the purchaser. 
	b) providing a database of real estate listings including location and asking price in pars 0342 – 0348: " The property data used by the processor 12 is received from the property database 14. Although the property database 14 is shown as a single database in the embodiment in FIG. 1, the property database may comprise a plurality of databases, and each database may be provided by a different party. For example, the property database 14 may comprise information extracted manually or automatically from documents, including reports about the demographics of an area in which a property is located. There are many potential sources of property data. Examples of sources of property data include, but are not limited to: [0343] data from censuses; [0344] data from real estate agent property; [0345] data from property industry specialists; [0346] data from by local councils; [0347] data about employment; and [0348] data from property developers." 
	c) providing mortgage information including mortgage provider, mortgage interest rate, mortgage term, mortgage type, and any associated fees, in pars 
0471-0478:  "for each additional mortgage in an existing portfolio of the purchaser, a financier for the additional mortgage; [0472] for each additional mortgage in an existing portfolio of the purchaser, a type of the additional mortgage; [0473] for each mortgage in an existing portfolio of the purchaser, whether the additional mortgage is for a personal or investment purpose; [0474] for each additional mortgage in an existing portfolio of the purchaser, a redraw limit of the additional mortgage; [0475] for each additional mortgage in an existing portfolio of the purchaser, a current balance of the additional mortgage; [0476] for each additional mortgage in an existing portfolio of the purchaser, a current interest rate of the additional mortgage; [0477] for each additional mortgage in an existing portfolio of the purchaser, whether an interest rate for the additional mortgage is fixed or variable; [0478] for each mortgage in an existing portfolio of the purchaser, a date on which a fixed-interest rate period for the additional mortgage ends;"
	e) defining a desired geographic location; f) identifying real estate being offered for sale within the desired geographical location in pars 0502-0503: " The user's inputs may be included in the purchaser data. Examples of property specifications that the user may input include, but are not limited to: [0503] property location—country, state, region, suburb;"
	g) computing the monthly mortgage cost for each real estate property being offered within the desired geographical area; j) computing a monthly cost of ownership for each real estate property being offered within the desired geographical location, the monthly cost of ownership including the monthly allocation of and the monthly mortgage cost; and k) comparing the monthly cost of ownership for each real estate offering within the desired geographical area with the maximum possible monthly real estate expenditure for the user; in par 0533: " For example, if the purchaser data indicates that the purchaser's budget is $1 million, the index generation module 22 may select properties on offer for prices below $1 million (which is the same as excluding properties on offer for at least $1 million) and generate the property compatibility index for those selected properties. Similarly, if the purchaser data indicates that the purchaser should only purchase properties of a particular type, the index generation module 22 may select properties on offer of that type and only generate the property compatibility index for those selected properties. In another example, the index generation module 22 may select properties based on property specifications provided by the user, for example property specifications submitted via the defined-format fields disclosed above, and only generate the property compatibility index for properties that meet the specifications. In this embodiment, the index generation module and the property exclusion module are the same, however in other embodiments they may be distinct."
	l) displaying to the user each real estate offering within the desired geographical area which has a monthly cost of ownership less than or equal to the user's maximum possible monthly real estate expenditure in par 0533 where the index generation generates a property compatibility index and as taught in par 0341 is shown in a display.  
	Lomas does not teach d) providing real estate tax information for real properties, the real estate tax information including real property location and associated real estate tax; h) computing the real estate tax for each real estate property being offered for sale within the desired geographical location; i) computing a monthly allocation of the real estate tax for each real estate property being offered within the desired geographical area; the real estate tax.
O'Donnell teaches d) providing real estate tax information for real properties, the real estate tax information including real property location and associated real estate tax; h) computing the real estate tax for each real estate property being offered for sale within the desired geographical location; i) computing a monthly allocation of the real estate tax for each real estate property being offered within the desired geographical area; the real estate tax in par 065: "The spreadsheet also includes an Appraisal column 1210 which when selected by the user allows the user to manually, or the software to automatically, enter inputs from a received appraisal for the property. This, of course, assumes that a professional appraisal of the target property has now been completed. The categories of particular interest for multi-family properties include gross rents, laundry, storage, vacancy percentage, other concessions, and, for the expenses section, licenses, pest control, maintenance and repairs, cleaning, decorating and paint, pool maintenance, as well as other items. Note that certain items may be highlighted (e.g., shaded in a particular color), indicating that the user should look at those carefully as they will strongly impact the decision of the lender to issue a conditional approval. For this particular example of a multi-family apartment building, the highlighted items are real estate taxes, other taxes, insurance, gas, electricity, water and sewer, trash, gardening, and residential manager apartment allowance. This highlighting of the important items may, of course, change depending on the type of property to be financed. The spreadsheet also includes a Final/Underwriting column 1214. This column 1214 would reflect the adjustments made manually by the user, to determine their effect on the figures of merit 1208."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the real estate comparison teaching of Lomas with the real estate tax teaching of O'Donnell because O'Donnell teaches that traditionally an underwriter has to spend considerable time preparing this information and that O'Donnell's invention will save the underwriter time.  See par 027.  Because one would save time in preparing these comparisons, one would be motivated to modify Lomas with O'Donnell.
Per claim 6, Lomas and O'Donnell teach the limitations of claim 5, above.  While Lomas teaches computing for each real estate offering, Lomas does not teach a) computing, for each mortgage provider, the cost for … within the desired geographical area; b) comparing the monthly mortgage cost for each mortgage provider for …. within the desired geographical area with the maximum possible monthly real estate expenditure for the user; and c) displaying to the user … within the desired geographical area which has a monthly mortgage cost less than or equal to the user's maximum possible monthly real estate expenditure for each mortgage provider.
O'Donnell teaches an online interface for loan underwriting.  See abstract.
O'Donnell teaches a) computing, for each mortgage provider, the cost for … within the desired geographical area; b) comparing the monthly mortgage cost for each mortgage provider for …. within the desired geographical area with the maximum possible monthly real estate expenditure for the user; and c) displaying to the user … within the desired geographical area which has a monthly mortgage cost less than or equal to the user's maximum possible monthly real estate expenditure for each mortgage provider in par 068 "Other tools that may be made available to the user, under the Tools section of the Web page in FIG. 13, include a loan program sizer (to see how the different loan programs compare in terms of interest expenses, for example, as applied to the target property), an expense estimator (to see how changing certain expense categories affects the total operating expenses of the target property and in relation to the EGI, expected gross income), and a financial calculator (to determine the loan payment characteristics for the selected loan program, including number of monthly payments, interest rate, and monthly payment)."  The display is taught in par 064: " the example Web page shows a spreadsheet that has a number of items, including rents and other sources of income (1204), expenses (1206, still preferably listed at essentially the same level of detail and sequence of Form 71A), and ending with a number of loan and/or investment figures of merit 1208 (including, in this case, first trust deed debt service, debt coverage ratio, combined debt service, and capitalization expense (CAPEX). These items are listed for, in this example, up to three previous years and are populated automatically by the software based on the previously entered information in the form."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the real estate comparison teaching of Lomas with the mortgage provider data (interest) teaching of O'Donnell because O'Donnell teaches that traditionally an underwriter has to spend considerable time preparing this information and that O'Donnell's invention will save the underwriter time.  See par 027.  Because one would save time in preparing these comparisons, one would be motivated to modify Lomas with O'Donnell.
Per claim 7, Lomas and O'Donnell teach the limitations of claim 6, above.  Lomas does not teach a) providing utility cost information for real properties, the real estate tax information including real property location and associated utility cost; b) computing the utility cost for each real estate property being offered for sale within the desired geographical location; c) computing a monthly utility cost for each real estate property being offered within the desired geographical area; d) computing a monthly total cost of ownership for each real estate property being offered within the desired geographical location, the monthly cost of ownership including the monthly allocation of the real estate tax, the monthly mortgage cost; and the monthly utility cost. e) displaying to the user each real estate offering within the desired geographical area which has a monthly total cost of ownership less than or equal to the user's maximum possible monthly real estate expenditure.
O'Donnell teaches a) providing utility cost information for real properties, the real estate tax information including real property location and associated utility cost; b) computing the utility cost for each real estate property being offered for sale within the desired geographical location; c) computing a monthly utility cost for each real estate property being offered within the desired geographical area; d) computing a monthly total cost of ownership for each real estate property being offered within the desired geographical location, the monthly cost of ownership including the monthly allocation of the real estate tax, the monthly mortgage cost; and the monthly utility cost. e) displaying to the user each real estate offering within the desired geographical area which has a monthly total cost of ownership less than or equal to the user's maximum possible monthly real estate expenditure in par 070: "Underwriting column 1609 that has the expense cells 1604 formatted according to the lender's internal format. For example, the lender may like to combine several utility line items into one, the Undetailed-Combined Utilities cell 1612. In that case, values for Gas (1614), Electricity (1616), and Trash (1618) taken from the Actual column 1605 would be combined by the software into the single, Combined Utilities cell 1612 in the Final Underwriting column 1609. For comparison, the Actual column 1605 listing the values given by the broker may also be included. Note the spreadsheet already includes an Appraisal column 1607, ready to be used by the lender to insert the appraisal information once received."  And as shown in claim 3 the real estate taxes are taught in par 065.  
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the real estate comparison teaching of Lomas with the real estate tax and utilities teaching of O'Donnell because O'Donnell teaches that traditionally an underwriter has to spend considerable time preparing this information and that O'Donnell's invention will save the underwriter time.  See par 027.  Because one would save time in preparing these comparisons, one would be motivated to modify Lomas with O'Donnell.
Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lomas, US PGPUB 2015/0332371 A1 ("Lomas") in view of Packes et al., US PGPUB 2015/0242747 A1 ("Packes").
	Per claim 8, Lomas teaches the limitations of claim 1, above.  Lomas teaches as shown in claim 1 identifying comparable real estate properties to each real estate offering within the desired geographical area which has a monthly mortgage cost less than or equal to the user's maximum possible monthly real estate expenditure but Lomas does not teach computing a prediction of the expected days remaining on market for at least one of the each real estate offering; and c) presenting to the user the prediction.
	Packes teaches valuation of real estate.  See par 005.  
	Packes teaches computing a prediction of the expected days remaining on market for at least one of the each real estate offering; and c) presenting to the user the prediction in par 078: "The user may utilize section 671 to view values for the property, such as estimated current price, predicted selling price, predicted days on the market, suggested asking price, projected price, and/or the like. The user may utilize section 673 to view comparable properties for the property. In one implementation, an explanation of any change in predicted value (e.g., predicted by a set of neural networks) of a comparable property relative to the time of transaction may be provided (e.g., the comparable property sold for $X two years ago, during this time the market rose Y %). The user may utilize section 675 to view past activities in the building."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the real estate comparison tool teaching of Lomas with the prediction of expected days teaching of Packes because Packes teaches in par 020 using a neural network which is a more effective comparison tool because it allows for developing nuanced computational models to arrive at the results.  Because this would be a more effective tool one would be motivated to modify Lomas with Packes.  
	Per claim 9, Lomas and Packes teaches the limitations of claim 8, above.  Lomas further teaches comparable real estate properties are determined by weighing at least one factor selected from the group consisting of location, price per square foot, condition, and home design in par 0503: "property location—country, state, region, suburb" and in par 0301: " a yield per square metre for all properties in a local area in which the real property is located"
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lomas, US PGPUB 2015/0332371 A1 ("Lomas") in view of D'Souza et al., US PGPUB 2017/0076408 A1 ("D'Souza").
	Per claim 10, Lomas teaches the limitations of claim 1, above.  Lomas does not teach computing the amount of renovation financing available for at least one of each real estate offering within the desired geographical area which has a monthly mortgage cost less than or equal to the user's maximum possible monthly real estate expenditure; and b) displaying the computed amount of renovation financing available to the user.
	D'Souza teaches property evaluation methods. See abstract.
	D'Souza teaches computing the amount of renovation financing available for at least one of each real estate offering within the desired geographical area which has a monthly mortgage cost less than or equal to the user's maximum possible monthly real estate expenditure; and b) displaying the computed amount of renovation financing available to the user in par 058: "Once the particular issues and items to be included in the modified purchase price evaluation of the device failure analysis module 154 and renovation analysis module 155 are identified, the cost analysis module 156 calculates estimated costs associated with each identified issue. As noted, both the device failure analysis module 154 and renovation analysis module 155 may output a set of issues to be addressed, including proposed solutions or actions to be taken to remedy those issues. The cost analysis module 156 performs an automated analysis of the costs associated with the proposed solutions or actions. For device-related actions, the replacement cost information 1058, repair cost information 1060, and alternative device options 1062 may be consulted and analyzed. Similarly, for renovation and repair to the structure, information on particular providers from the provider listings 1072 may be searched to determine costs 1076 associated with different renovation and repair types. In some instances, the cost analysis module 156 may perform an analysis to determine a potential reduction in the actual purchase price of the property. This information may be performed by an appraiser or automated appraisal system, such as appraisal module 194 of the financial system 190. Information on the property along with the issues may be provided to the appraisal system, where changes to the appraised price may be determined. The changes to the initial price may then be included in the cost analysis by the cost analysis module 156 and included in the modified purchase price evaluation, including an evaluation by the financial system 190 as to whether financing based on the modified price may be approved. The initial price may be a price determined by a realtor or selling party using professional knowledge to set an initial sale or proposed sale price. Alternatively, the initial price may be an initial appraisal value or other calculated price from a particular professional, person, or other entity. In some instances, the informed, modified or revised price is then a calculated price revised based on the cost analysis operations and determinations, where the modified price may reflect a more accurate estimated cost for potential purchasers, realtors, or other parties based on the work and actions to be performed."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the property comparison teaching of Lomas with the renovation comparison teaching of D'Souza because D'Souza teaches that by doing such calculations a better purchase price can be determined.  This would save a purchaser money or at least enable the purchaser to better compare the property to other similar properties.  For this reason one would be motivated to modify Lomas with D'Souza.
	Therefore claims 2-10 are rejected under 35 USC 103.  
Prior Art Made of Record and Not Relied Upon 
	The following prior art is considered relevant to the disclosure but is not relied upon in the above rejection:
	Lewis, "Do your own comps to gauge home value," Nerdwallet [online] published on Jan 5, 2018, available at: < https://www.nerdwallet.com/article/mortgages/find-your-homes-value-do-your-own-comps-in-4-steps >
	Teaches using price per square foot as a baseline to measure comps.  See page 3.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD W. CRANDALL/Examiner, Art Unit 3689